Smith, P. J.
— The defendant, a licensed dramshopkeeper, was indicted, tried and convicted by the criminal court of LaFayette county for the crime of selling liquor on Sunday. The defendant appeals, alleging as. *385grounds therefor a number of errors 'which we will notice in the order of their presentation.
No error is perceived in the action of the court in permitting the prosecuting attorney to ask Davis, a witness for the state, certain questions which were somewhat leading in their character. The witness seems to have been an unwilling one, whose answers to questions propounded to him were so reluctantly and evasively made as to fully justify the action of the court. Besides this, the answers that were drawn out of the witness did not seem to have been such as to have injured the defendant.
The defendant further complains of the action of the court in giving an ■ instruction for the state which told the jury that: “The rule of law which presumes that every person accused of crime is innocent, and imposes upon the state the burden to establish his guilt beyond a reasonable doubt, is not intended to aid anyone who is in fact guilty of crime to escape punishment, but it is a humane provision of law, intended, so far as human agencies can, to guard against the danger of any innocent person being unlawfully punished.” In the trial of what is popularly known as the “Anarchists’ Case,” this identical instruction was given and subsequently, on appeal, approved by the supreme court of Illinois. Spies v. People, 12 N. E. Rep. 865. We do not think it was or 'could have been harmful to defendant.
The defendant also asked a new trial on the ground of newly-discovered evidence. An examination of the affidavits filed with his motion discloses that such evidence is both cumulative and impeaching in its nature, and that it is therefore obnoxious to the rule adopted by the supreme court of this state in State v. Ray, 53 Mo. 349, and followed by that court in later cases. *386Snyder v. Burnham, 77 Mo. 52; State v. Smith, 65 Mo. 313; Cook v. Railroad, 56 Mo. 382; Shotwell v. McElhinney, 101 Mo. 677.
There is no merit in the appeal. It appears from the whole record that defendant was rightly convicted. The judgment must be'affirmed.
All concur.